

113 HJ 108 IH: Proposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.
U.S. House of Representatives
2014-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA113th CONGRESS2d SessionH. J. RES. 108IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2014Mr. Mulvaney (for himself, Mr. Scalise, Mr. Ribble, and Mr. Palazzo) introduced the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to limit the number of terms that a Member of Congress may serve.That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:  —1.No person who has been a Senator for two terms shall again be eligible for election or appointment to the Senate.2.No person who has been a Representative for six terms shall again be eligible for election to the House of Representatives.3.For purposes of this article, any term a person serves as a Senator or Representative to fill a vacancy shall not be included in determining the number of terms that the person has been a Senator or Representative unless the period of time for which the person fills the vacancy is greater than three years in the case of a Senator or greater than one year in the case of a Representative.4.For the purposes of this article, any term that began before the date of the ratification of this article shall not be included in determining the number of terms that a person has been a Senator or Representative..